             Case 3:20-cv-00142-IM       Document 1     Filed 01/23/20   Page 1 of 20




Stephen Crew, OSB No. 781715
steve@crewianci.com
Peter Janci, OSB No. 074249
peter@crewianci.com
William Stewart, OSB No.124670
will@crewianci.com
CREW JANCI LLP
1200 NW Naito Pkwy, Ste 500
Portland, Oregon 97209
Telephone: (503) 306-0224

Daniel A. Hill, OSB No. 963072
339 Washington St SE
Salem, OR 97302
Tel: 503-399-2667
daniel.hill@adamshillhess.com

          OfAttorneys for Plaintiff



                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

JAMES DOE, a minor individual proceeding under
a pseudonym, by and through his mother                        CASE NO: - - - - - - - -
JENNIFER DOE, an individual proceeding under a
pseudonym for the protection of her child's identity,
                                     Plaintiff,
               V.                                                                COMPLAINT

                                                                          (Jury Trial Demanded)
CASCADE SCHOOL DISTRICT, an Oregon
Public School District, authorized and chartered by
the laws of the State of Oregon; CASCADE
SCHOOL DISTRICT BOARD, an Oregon
corporate body authorized and chartered by the laws
of the State of Oregon; DARIN DRILL,
individually and in his official capacity as
Superintendent of the Cascade School District; and
LEANNE DEFFENBAUGH, individually and in
her official capacity as principal of Aumsville
Elementary School,
                                       Defendants.


Page 11     COMPLAINT
             Case 3:20-cv-00142-IM        Document 1      Filed 01/23/20     Page 2 of 20




                                          COMPLAINT

          COMES NOW the Plaintiff, James Doe, by and through Jennifer Doe, his mother and

 guardian, and his attorneys, and hereby states as follows:

                                  JURISDICTION AND VENUE

       1.      Jurisdiction lies under 28 U.S.C. §1331 inasmuch as this complaint

presents a federal question.

       2.       Jurisdiction over the state claims arises under 28 U.S.C. §1367(a).

       3.       Venue in the Federal District Court of Oregon, Portland Division is

appropriate pursuant to 28 U.S.C. §1391 because the occurrences complained of took

place in Marion County, Oregon.


                                               PARTIES

       4.       Plaintiff James Doe (hereinafter "Doe" or "Plaintiff') was born in January of

2003, and at all times material herein lived in Marion County, Oregon, and attended Aumsville

Elementary School in the Cascade School District.

       5.       Doe is proceeding under a pseudonym because he is the victim of childhood

sexual abuse and publicity of his true identity will cause further unwarranted trauma. Plaintiffs

true identity is known to Defendants.

        6.      At all times material herein, Aumsville Elementary School (hereinafter, the

"School") was located in Aumsville, Oregon, as part of Defendant Cascade School District

(hereinafter, the "District"). The District is a corporate body authorized and chartered by the

laws of the State of Oregon.



Page 12      COMPLAINT
                Case 3:20-cv-00142-IM       Document 1      Filed 01/23/20     Page 3 of 20




       7.         At all times material herein, Defendant Cascade School District Board

(hereinafter, the "Board") was authorized by the laws of the State of Oregon to transact all

business within the jurisdiction of the District. This includes establishing all policies, procedures

and rules of the District, including those related to sexual abuse prevention, detection and

investigation.

       8.         At all times material herein, Defendant Drill (hereinafter, "Drill") was the

Superintendent of the District. Upon information and belief, in his capacity as Superintendent,

Drill had the authority and duty to implement District-wide all policies, procedures and rules

adopted by the Board. This included implementation of any policies, procedures or training

related to sexual abuse prevention, detection, investigation, and reporting.

        9.        At all times material herein, Defendant Leanne Deffenbaugh (hereinafter,

"Deffenbaugh") served as the Principal of the School. Upon information and belief, in her

capacity as Principal, Deffenbaugh had the authority and duty to implement school-wide all

policies, procedures and rules adopted by Drill and the Board. This included implementation of

any policies, procedures or training related to sexual abuse prevention, detection, reporting and

investigation.

                                    FACTUAL ALLEGATIONS

          10.     Upon information and belief, during or prior to 2013, the District selected,

accepted, or hired John Lulay (hereinafter, "Lulay"), an adult male, to work as a tutor. As a

tutor, the District empowered Lulay to perform all duties of a staff member, including

supervision, discipline and developing relationships with students. Lulay' s role was to educate,

mentor, befriend, and counsel the District's minor students, including Plaintiff, in various

educational, social, and life skills.

Page 13      COMPLAINT
               Case 3:20-cv-00142-IM       Document 1       Filed 01/23/20      Page 4 of 20




         11.     The District authorized and empowered Lulay to perform all the duties of a school

tutor and employee, including providing education, counseling, :friendship, physical supervision,

discipline, and rule enforcement for students, including Plaintiff. The District knew that Lulay

would be in a position of trust, confidence, and authority over the students at the School,

including Plaintiff. The District retained the right to control the means and methods used by

school tutors and employees, including Lulay.

         12.     In addition, or in the alternative, to the District's hiring ofLulay to work as a

tutor, the District caused Plaintiff to believe that the District consented to having Lulay act on its

behalf, and Plaintiff reasonably relied upon his belief that the District consented to having Lulay

act on its behalf, in all of Plaintiffs interactions with Lulay. Lulay's service to the District

described in Paragraphs 10 through 12 made him an agent and/or apparent agent of the District

(hereinafter, "Agent" and/or "Agency").

         13.     Upon information and belief, at some point during or prior to March of 2013,

Defendants became aware, or reasonably should have become aware, that Lulay had been

investigated for sexual abuse of one or more minors. Lulay was criminally charged in 2008 with

Sexual Abuse in the First Degree.

         14.     Lulay met Plaintiff while serving the District as a tutor, and served as Plaintiffs

tutor.

         15.     According to Cascade School District's "Tutoring Agreement," which was given

to and signed by Plaintiffs legal guardian, "An adult other than the tutor will be required to be

present for the entire tutoring session. If an adult is not available, the tutoring session will be

canceled."



Page 14 COMPLAINT
              Case 3:20-cv-00142-IM       Document 1         Filed 01/23/20   Page 5 of 20




       16.      Despite the policy barring one-on-one tutoring sessions stated in the District's

"Tutoring Agreement," there were no other adults present in the classroom in which tutoring

occurred during tutoring sessions of Plaintiff by Lulay.

       17.      The "Tutoring Agreement" further states, "The student will cooperate and follow

directions of the tutor at all times during the sessions."

        18.     While working for the District as a tutor, and for the purpose of exercising and

furthering his assigned duties as a tutor, Lulay befriended Plaintiff and gained Plaintiff's trust

and confidence as an authority figure, instructor, guide, counselor, and mentor to Plaintiff;

gained the permission, acquiescence and support of Plaintiff to spend substantial periods of time

with Plaintiff; and sought and gained support and instruction of the District and its administration

that Plaintiff was to have respect for Lulay's authority and to comply with his instructions and

requests.

        19.     While performing his duties as a tutor for the District, and for purposes of

furthering his duties as a tutor, Lulay also sought and gained the friendship, trust, respect, and

obedience of Plaintiff. Additionally, the District's "Tutoring Agreement" required that "The

student will cooperate and follow directions of the tutor at all times during the sessions." As a

result, Plaintiff was conditioned to trust Lulay, to comply with Lulay's direction, and to respect

Lulay as a person of authority in educational, moral, and ethical matters. The conduct described

in paragraphs 18 and 19 is hereinafter collectively referred to as "Grooming."

        20.     In or around March of 2013, near the end of Plaintiff's fourth grade year, Lulay,

who was approximately sixty-four (64) years old at the time, began Grooming Plaintiff, who was

ten (10) years old at the time. This included Lulay making inappropriate comments regarding

Lulay's grandson masturbating, touching Plaintiffs person to violate Plaintiff's appropriate

Page I 5 COMPLAINT
             Case 3:20-cv-00142-IM        Document 1       Filed 01/23/20       Page 6 of 20




boundaries, exposing his penis to Plaintiff, and masturbating his exposed penis in front of

Plaintiff. This Grooming occurred in the room in which Plaintiffs tutoring sessions were held.

       21.     In or around March of 2013, using his authority and position of trust as a tutor for

the District, Lulay induced Plaintiff to engage in various sexual acts with him. Lulay's Grooming

and/or Lulay's authorized activities as a tutor and employee led to and resulted in the sexual

abuse of Plaintiff, to be discussed further at trial. Lulay's sexual abuse of Plaintiff occurred on

grounds belonging to Cascade School District, in the Child Development Center adjacent to

Aumsville Elementary School, in the room in which Plaintiffs tutoring sessions were held.

Lulay's Grooming and/or his actions as a tutor and employee toward Plaintiff were (1)

committed in direct connection with and for the purposes of fulfilling his Agency with the

District; (2) committed within the time and space limits of his Agency as a school tutor and

employee; (3) done initially and at least in part from a desire to serve the interests of the District;

(4) done directly in the performance of his duties as a school tutor and employee; (5) consisted

generally of actions of a kind and nature that Lulay was required to perform as a school tutor and

employee; and (6) done at the direction of, and pursuant to, the power vested in him by the

District. The District, through its agents, had a right to control Lulay' s Grooming of children at

the School and his interaction with children as a school tutor at the School.

       22.     As a result of Lulay' s sexual abuse of Plaintiff, Plaintiff sustained physical and

psychological injuries, including but not limited to, severe emotional distress, confusion,

humiliation, fright, anxiety, and a severe shock to his nervous system, and has been caused to

suffer physical pain and mental anguish, emotional and psychological damages as a result

thereof, and, upon information and belief, some or all of these injuries are of a permanent and

lasing nature. Plaintiff as a result has become and will continue to be obligated to expend sums

Page 16   COMPLAINT
              Case 3:20-cv-00142-IM      Document 1       Filed 01/23/20     Page 7 of 20




of money for medical expenses for treatment of said maladies.

        23.     The District maintains and periodically edits certain policies or procedures

concerning sexual assault and harassment. One such procedure, titled "Sexual

Harassment/Intimidation of Students," delineates the following policy: "Sexual harassment is a

form of sex discrimination and is prohibited by the District. An employee, District agent, or

student engages in sexual harassment whenever he/she makes unwelcome advances, requests

sexual favors, or engages in other verbal, non-verbal or physical conduct of a sexual or sex-based

nature ...." That policy also states, "Supervisors or teachers who knowingly condone, or fail to

report or assist a student to take action to remediate such behavior or sexual harassment or

intimidation, may themselves be subject to discipline."

        24.     Oregon Revised Statute 419B.015 also requires educators to report any suspicions

of child abuse to the Department of Human Services child welfare or to a law enforcement

agency within the county where the abuse occurred. Oregon Revised Statute 339.388 further

requires all school employees to report any reasonable suspicion of abuse or sexual conduct to a

person specifically designated by the District.

        25.     Between approximately March and April of 2013, despite conspicuous signs of

Lulay's abuse of Plaintiff, no steps were taken by Defendants or their agents to investigate,

report, or prevent Lulay's abuse of Plaintiff.

        26.     In November of 2014, Lulay was indicted on 4 counts related to sexual abuse of

Plaintiff.

        27.     On April 9, 2019, Lulay pled guilty to sexually abusing Plaintiff.

        28.     On April 10, 2019, Lulay was sentenced to 75 months in custody for his abuse of

Plaintiff.

Page   17    COMPLAINT
              Case 3:20-cv-00142-IM         Document 1       Filed 01/23/20      Page 8 of 20




       29.       On information and belief, prior to the last incident of Lu.lay' s abuse of Plaintiff,

the District had reason to know that Lulay harbored sexual interest in his minor students. This

includes that Lulay was criminally charged with Sexual Abuse in the First Degree in 2008.

       30.       Despite multiple notices and warning signs known to the District that indicated

that their Agent Lulay posed a threat to the health and safety of children enrolled in the District,

the District did nothing to warn, protect, or report.

                                     FIRST CLAIM FOR RELIEF

               Civil Rights Claim - sth and/or 14th Amendments - 42 USC § 1983

       31.       Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1

through 30 above.

        32.      Defendants were deliberately indifferent to Plaintiffs rights under the Eighth

and/or Fourteenth Amendments of the U.S. Constitution in one or more of the following ways:

              a. In failing to enforce the bar on students being alone with tutors as required by the

                 District's "Tutoring Agreement";

              b. In failing to adequately respond to known or reasonably available information

                 indicating that Lu.lay had been investigated for child sexual abuse prior to his

                 Grooming and abuse of Plaintiff, including that Lulay was criminally charged

                 with Sexual Abuse in the First Degree in 2008;

              c. In failing to properly train all staff, employees, and volunteers of the District on

                 how to detect and identify predatory behavior. This failure led to the inability

                 and/or unwillingness of Defendants and other School and District employees to

                 recognize or appreciate the significance of Lu.lay' s Grooming, boundary

                 violations, and overt predatory behavior vis-a-vis Plaintiff;
Page I 8 COMPLAINT
             Case 3:20-cv-00142-IM            Document 1       Filed 01/23/20     Page 9 of 20




             d. In failing to properly train all staff, employees, and volunteers of the District in

                   the proper implementation of their policies and the requirements under Oregon

                   law for reporting and responding to Grooming, boundary violations, and overtly

                   predatory behavior by a staff member toward a student. This failure allowed

                   Lu.lay' s conspicuous predatory behavior to go unchecked as detailed above;

             e. In failing to report to police or OHS reasonable suspicions of child sexual abuse based

                   on the obvious nature ofLulay's Grooming and sexual abuse of Plaintiff, despite

                    Defendants' own duly promulgated rules and procedures requiring such reporting

                    and Defendant's knowledge that Lulay had been accused of similar behavior

                    previously; and

             f.     In failing to educate students to recognize and report predatory behavior.

       33.          As a direct result of the actions and inactions of Defendants as set forth above,

Plaintiff endured and suffered severe physical, mental and emotional distress. Plaintiff is entitled

to compensatory damages in an amount to be determined by a jury.

       34.          The actions of Defendants were deliberately indifferent to the civil rights of

Plaintiff, and callously disregarded Plaintiff's physical safety, and punitive damages should be

awarded in an amount to be determined by a jury.

       35.          Plaintiff is entitled to his necessary and reasonable attorney fees and costs

incurred in the prosecution of this action.


                                      SECOND CLAIM FOR RELIEF

                  Civil Rights Claim -   sth and/or 14th Amendments -      42 USC § 1983
                                             (Monell Claims)

       36.          Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1
Page I 9 COMPLAINT
              Case 3:20-cv-00142-IM          Document 1     Filed 01/23/20      Page 10 of 20




through 35, above.

        37.        The moving forces that resulted in the deprivation of the Eighth and/or Fourteenth

Amendment rights of Plaintiff were the following policies, customs or practices of Defendants:

              a. a policy, custom or practice of failing to enforce the bar on students being alone

                   with tutors as required by the District's "Tutoring Agreement";

              b. a policy, custom or practice of not providing training to all School and District

                   staff members on how to identify, investigate, report and prevent Grooming,

                   boundary violations, and predatory behavior;

              c. a policy, custom or practice of not adopting sufficient policies and procedures as

                   to how to identify, investigate, report and prevent Grooming, boundary violations,

                   and predatory behavior;

              d. a policy, custom or practice of not implementing policies and procedures as to

                   how to identify, investigate, report and prevent Grooming, boundary violations,

                   and predatory behavior;

              e. a policy, custom or practice of not adequately investigating employees, agents,

                   and volunteers to determine whether they have a history of criminal sexual abuse

                   allegations; and

              f.   a policy, custom or practice of not reporting or otherwise ignoring information

                   indicating sexual conduct by staff or volunteers toward students.

        38.         The policies of Defendants posed a substantial risk of causing significant harm to

students, including Plaintiff, and Defendants were aware of the risk.

        39.         As a direct result of the policies, customs or practices of Defendants, Plaintiff

was sexually abused by Lulay. As a direct result of the policies, customs or practices of

Page   110    COMPLAINT
              Case 3:20-cv-00142-IM       Document 1       Filed 01/23/20       Page 11 of 20




Defendants, Plaintiff endured and suffered severe physical, mental and emotional distress.

Plaintiff is entitled to compensatory damages in an amount to be determined by a jury.

       40.        The actions of Defendants were deliberately indifferent to the civil rights of

Plaintiff, and callously disregarded Plaintiff's physical safety, and punitive damages should be

awarded in an amount to be determined by a jury.

       41.        Plaintiff is entitled to his necessary and reasonable attorney fees and costs

incurred in the prosecution of this action.

                                  THIRD CLAIM FOR RELIEF


               Civil Rights Claim - sth and/or 14th Amendments - 42 USC § 1983
                                     (Supervisory Liability)

       42.       Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1

through 41 above.

       43.       Defendants, in their supervisory capacities, were aware of the policies, customs or

practices, as alleged above, and were aware that said policies, customs or practices created a

substantial risk of causing harm to the students of the District by endangering their physical,

mental and emotional safety. Despite their knowledge, said supervisors allowed, approved of

and ratified said policies, customs or practices.

        44.      Defendants Drill, Deffenbaugh, the Board, and the District, in their supervisory

capacities, failed to adequately train staff, teachers and volunteers how to:

              a. enforce the requirement of the District's "Tutoring Agreement" that prohibits

                 tutors from being alone with students without another adult present;

              b. identify or recognize suspicious or predatory behavior indicating a risk of child

                 sexual abuse by adult staff and volunteers;

Page 111      COMPLAINT
             Case 3:20-cv-00142-IM            Document 1    Filed 01/23/20     Page 12 of 20




             c. investigate suspicious or predatory behavior by adult staff and volunteers;

             d. investigate whether adult staff and volunteers have a history of facing criminal

                  sexual abuse allegations;

             e. report suspicious or predatory behavior by adult staff and volunteers;

             f.   prevent predatory behavior by adult staff and volunteers; and,

             g. implement or follow District policies and procedures on sexual assault and

                  harassment.

       45.        Defendants were aware that the failure to train, set forth above, created a

substantial risk of causing harm to students.

       46.        Defendants, in their supervisory capacities, had actual and constructive notice that

Lulay's inappropriate and predatory conduct constituted a threat to students including Plaintiff.

Defendants were on actual or constructive notice based on Lulay' s following overt and

observable conduct:

             a. Lulay was alone with Plaintiff during tutoring sessions, in violation of the

                  District's "Tutoring Agreement";

             b. Lulay ensured that blinds on the door and windows were closed in the classroom

                  in which Plaintiff's tutoring sessions occurred; and

             c. Lulay had been accused of, investigated for, and criminally charged with, child

                  sexual abuse prior to his Grooming and sexual abuse of Plaintiff.

       47.         As a direct result of the actions and inactions of Defendants discussed above,

Plaintiff endured and suffered severe physical and emotional distress. Plaintiff is entitled to

compensatory damages in an amount to be determined by a jury.



Page 112     COMPLAINT
              Case 3:20-cv-00142-IM       Document 1       Filed 01/23/20     Page 13 of 20




       48.      The actions and inactions of Defendants were deliberately indifferent to the civil

rights of Plaintiff and callously disregarded his physical safety, and punitive damages should be

awarded in an amount to be determined by a jury.

       49.       Plaintiff is entitled to his necessary and reasonable attorney fees and costs

incurred in the prosecution of this action.

                                 FOURTH CLAIM FOR RELIEF

                   State Created Danger - 14th Amendment - 42 USC § 1983
                                       (Supervisory Liability)

       50.       Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1

through 49, above.

       51.       Defendants, being a school district and a school district's agents and employees,

acted in loco parentis to Plaintiff. As such, Defendants had a special relationship with Plaintiff.

        52.      Defendants, with deliberate indifference, exposed Plaintiff to Lulay's grooming,

boundary violations, and overtly predatory behavior.

        53.      Defendants' deliberately indifferent exposure of Plaintiff to Lulay, as a tutor

known to harbor sexual interest in minors, affirmatively placed Plaintiff into the state-created

danger of sexual abuse by Lulay.

        54.      Plaintiff suffered sexual abuse by Lulay as a result of Defendants' deliberate

indifference to the state-created danger of sexual abuse that Defendants created.

        55.      Defendants' conduct deprived Plaintiff of his right to bodily safety and his liberty

to control of his body.

        56.      As a direct result of Defendants creating a danger of sexual abuse by Lulay,

Plaintiff has suffered severe emotional and physical injury, has incurred economic and non-

Page 113      COMPLAINT
              Case 3:20-cv-00142-IM       Document 1       Filed 01/23/20      Page 14 of 20




economic damages, and is entitled to compensatory damages in an amount to be determined by a

Jury.

        57.      The actions of Defendants were deliberately indifferent to the civil rights of

Plaintiff, and callously disregarded Plaintiff's physical safety, and punitive damages should be

awarded in an amount to be determined by a jury.

        58.       Plaintiff is entitled to his necessary and reasonable attorney fees and costs

incurred in the prosecution of this action.

                                      FIFTH CLAIM FOR RELIEF

                                                 Negligence

        59.      Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1

through 58, above.

        60.      Defendants established a special relationship with Plaintiff once Plaintiff became

a student of the District and held out to Plaintiff that their facilities were safe and trustworthy.

The special relationship created a duty on the part of Defendants to ensure that the facilities and

services are as safe as possible from known dangers and to exercise reasonable care in the

selection, training, supervision and retention of its staff, including Lulay. Alternatively, or in

conjunction with the above, Plaintiff had a special relationship with Defendants as a child

entrusted to the care and control of Defendants in loco parentis. This special relationship created

a duty of care on the part of Defendants to ensure Plaintiffs safety while a student.

        61.      On information and belief, Defendants acted negligently and created a foreseeable

risk of Lulay abusing students, including Plaintiff, by failing to undertake reasonable child abuse

prevention measures in one or more of the following ways:


Page 114      COMPLAINT
              Case 3:20-cv-00142-IM        Document 1       Filed 01/23/20     Page 15 of 20




       a.              In hiring Lulay despite Defendants' knowledge of prior allegations and

criminal charges of child sexual abuse against Lulay;

       b.              In failing to enforce the requirement that another adult be present for the

entirety of each tutoring session, as provided in the District's "Tutoring Agreement";

       c.              In failing to adequately supervise Lulay in his interactions and relationships

with minors, including plaintiff;

       d.              In failing to adequately train employees and/or volunteers, including Lulay,

in how to recognize, report, and prevent child sexual abuse;

        e.             In failing to reasonably and adequately investigate and respond to

information indicating that Lulay was engaging in inappropriate and sexual contact with minors,

including Plaintiff;

        f.             In retaining Lulay after learning information indicating that he was engaging

in inappropriate and sexual contact with minors, including Plaintiff; and,

        g.             In failing to properly implement other reasonable child abuse prevention

policies.

        62.      Any or all of Defendants' failures described above were substantial contributing

and causal factors of all or some of Plaintiff's abuse and damages. Plaintiff endured and suffered

severe physical, mental and emotional distress. Plaintiff is entitled to compensatory damages in

an amount to be determined by a jury.

        63.      Defendants' failures described above created a foreseeable risk that students in

Defendants' care, including Plaintiff, would be sexually abused. Plaintiffs interest in being

protected and free from child sexual abuse was an interest of a kind that the law protects against

negligent invasion.

Page 115      COMPLAINT
              Case 3:20-cv-00142-IM          Document 1        Filed 01/23/20       Page 16 of 20




        64.      Defendants' failures were direct and foreseeable causes of all or some of

Plaintiffs sexual abuse and damages, as alleged above. As a result and consequence of

Defendants' negligence, Plaintiff has incurred economic and non-economic damages, and is

entitled to compensatory damages in an amount to be determined by a jury.

        65.      Defendants' failures arose from a reckless indifference toward, or conscious disregard of, the

safety of Plaintiff. As such, punitive damages should be awarded against Defendants in an amount

to be determined by a jury.

        66.       Plaintiff is entitled to his necessary and reasonable attorney fees and costs

incurred in the prosecution of this action.

                                        SIXTH CLAIM FOR RELIEF

                                Sexual Battery of Child/Respondeat Superior

        67.      Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1

through 66, above.

        68.      While acting in the course and scope of his Agency for the District, Lulay

engaged in Grooming, boundary violations, and overtly predatory behavior toward Plaintiff.

        69.      Acts committed within the course and scope ofLulay's Agency for the

Defendants including Grooming, led to and/or resulted in Lulay engaging in harmful and

offensive touching of Plaintiff, a minor, to which Plaintiff did not or could not consent.

        70.      As a direct result ofLulay's sexual abuse and breach of authority and trust,

Plaintiff suffered severe physical and mental injury and has incurred economic and non-

economic damages, and is entitled to compensatory damages in an amount to be determined by a

Jury.



Page 116 COMPLAINT
               Case 3:20-cv-00142-IM       Document 1       Filed 01/23/20     Page 17 of 20




       71.        Lulay's intentional sexual abuse of Plaintiff, which occurred on the grounds of

Aumsville Elementary School, occurred within the time limitations and/or the course and scope

limitations of Lulay's Agency for Defendants. While acting within the time limitations and/or the

course and scope of his Agency with the Defendants, by sexually abusing Plaintiff, Lulay acted

with malice and/or a reckless and outrageous indifference to a highly unreasonable risk of harm

and with a conscious indifference to the health, safety, and welfare of Plaintiff. Punitive damages

against an Agent are attributable to a principal when a tort is committed within the time

limitations and/or course and scope of Agency. As such, punitive damages should be awarded

against Defendants in an amount to be determined by a jury.

       72.         Plaintiff is entitled to his necessary and reasonable attorney fees and costs

incurred in the prosecution of this action.

                                     SEVENTH CLAIM FOR RELIEF

                     Intentional Infliction of Emotional Distress/Respondeat Superior

        73.       Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1

through 72, above.

        74.       While acting in the course and scope of his Agency for the District, Lulay

engaged in Grooming, boundary violations, and overtly predatory behavior toward Plaintiff.

        7 5.      Acts committed within the course and scope of Lulay' s Agency for the

Defendants, including Grooming, led to and/or resulted in Lulay knowingly and intentionally

causing severe emotional distress and physical injury to Plaintiff when he sexually abused him as

described above. In the alternative and/or in conjunction with the Grooming, acts committed

within the course and scope ofLulay's employment with the District led to and/or resulted in

Lulay knowingly and intentionally causing severe emotional distress as a result of this sexual

Page 117 COMPLAINT
                Case 3:20-cv-00142-IM         Document 1        Filed 01/23/20       Page 18 of 20




abuse. The sexual abuse of a child is beyond the bounds of all socially tolerable conduct.

          76.      As a direct result ofLulay's intentional infliction of emotional distress, Plaintiff

experienced severe emotional and physical injury, has incurred economic and non-economic

damages, and is entitled to compensatory damages in an amount to be determined by a jury.

          77.      Lulay' s intentional sexual abuse ofPlaintiff, which occurred on the grounds of Aumsville

Elementary School, occurred while Lulay was acting within the time limitations ofLulay' s Agency for

Defendants, and/or while Lulay was acting in the course and scope of his Agency with Defendants. As

such, punitive damages should be awarded against Defendants in an amount to be determined by

a Jury.

          78.       Plaintiff is entitled to his necessary and reasonable attorney fees and costs

incurred in the prosecution of this action.



WHEREFORE, Plaintiff prays for judgment as follows:

           On the First Claim for Relief, for judgment against Defendants, and each of them, for

 compensatory damages in an amount the jury concludes is appropriate, and for punitive

 damages in an amount the jury concludes is appropriate, and for necessarily and reasonably

 incurred fees and costs;

           On the Second Claim for Relief, for judgment against Defendants, and each of them,

 for compensatory damages in an amount the jury concludes is appropriate, and for punitive

 damages in an amount the jury concludes is appropriate, and for necessarily and reasonably

 incurred fees and costs;




Page 118        COMPLAINT
            Case 3:20-cv-00142-IM      Document 1      Filed 01/23/20     Page 19 of 20




         On the Third Claim for Relief, for judgment against Defendants, and each of them, for

compensatory damages in an amount the jury concludes is appropriate, and for punitive

damages in an.amount the jury concludes is appropriate, and for necessarily and reasonably

incurred fees and costs;

         On the Fourth Claim for Relief, for judgment against Defendants, and each of them,

for compensatory damages in an amount the jury concludes is appropriate, and for punitive

damages in an.amount the jury concludes is appropriate, and for necessarily and reasonably

incurred fees and costs;

         On the Fifth Claim for Relief, for judgment against Defendants, and each of them, for

 compensatory damages in an amount the jury concludes is appropriate, and for punitive

 damages in an.amount the jury concludes is appropriate, and for necessarily and reasonably

 incurred fees and costs;

         On the Sixth Claim for Relief, for judgment against Defendants, and each of them, for

 compensatory damages in an amount the jury concludes is appropriate, and for punitive

 damages in an.amount the jury concludes is appropriate, and for necessarily and reasonably

 incurred fees and costs; and

II I I

I/ II

I II I

I/ II

I/ II

II II

II II

Page I 19   COMPLAINT
            Case 3:20-cv-00142-IM     Document 1      Filed 01/23/20      Page 20 of 20




       On the Seventh Claim for Relief, for judgment against Defendants, and each of them,

for compensatory damages in an amount the jury concludes is appropriate, and for punitive

damages in an amount the jury concludes is appropriate, and for necessarily and reasonably

incurred fees and costs.

        DATED this 23rd day of January, 2020.

                                                   CREW JANC    LLP



                                                   Stephen Crew, 0    No. 781715
                                                   Peter Janci, OSB No. 074249
                                                   William Stewart, OSB No. 124670
                                                   1200 NW Naito Pkwy, Ste 500
                                                   Portland, OR 97209
                                                   Tel: 503-306-0224
                                                   steve@crewjanci.com
                                                   peter@crewjanci.com
                                                   will@crewjanci.com

                                                   ADAMS HILL    & HESS

                                                   Daniel A. Hill, OSB No. 963072
                                                   339 Washington St SE
                                                   Salem, OR 97302
                                                   Tel: 503-399-2667
                                                   daniel.hill@adamshillhess.com

                                                           OfAttorneys for Plaintiff




Page I 20   COMPLAINT
